DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021, has been entered.






Claim Disposition

3.	Claims 12-74 and 87 are cancelled. Claims 1-11, 75-86 and 88-100 are pending and are under examination. 





Information Disclosure Statement

4.	The Information Disclosure Statement filed on May 21, 2021, has been considered and a copy of the PTO-1449 form is attached.




Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

claiming the subject matter which the applicant regards as his invention.

5.	Claims 4-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 lacks clarity because the claim recites excluding fraction of collagenase I or II and the claims from which it depends do not mention separation into fractions or collagenase I and II. No clear antecedent basis. See also claims 5 and 11 with similar language.
Claims 5 and 11 are indefinite for the recitation of “lacking delta toxin” because the independent claim recites “essentially free of delta toxin” therefore, the fractions will have at least a trace amount or 5% or 7% of the delta toxin.




	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C 112 prohibiting improper multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 85-86 are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 
Claim 85 is directed to the composition as defined in claim 84 from which it depends, however, no further limitation is provided. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


8.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Pinnell (US Patent No. 4,645,668, February 24, 1987, of record in the application) in view Herber (US Patent No. 9757435, January 2012, of record in the application).
The claimed invention is directed to a collagenase composition comprising isolated and purified collagenase (C. histolyticum) that is essentially free of neutral protease. The Pinnell reference teaches a purified and isolated collagenase product that is essentially free of neutral protease since detectable amounts have been removed and said collagenase is used as a medicament. The Pinnell reference does not expressly teach that the amount is less than about 5%, however, since the reference teaches that the amount removed is not detectable this would necessarily mean that it is less than the recited 5% recited in claim 4, furthermore, claim 4 broadly recites that the composition “excludes any fraction that is calculated to contain an excess level of delta toxin, thus obvious (see column 3 of the patent). Furthermore, the instant specification discloses the following pertaining to the language in the claim of “essentially free of neutral protease” at paragraph [0013]: The present disclosure provides an improved process for collagenase manufacturing that removes detectable amounts of neutral protease from collagenase I and II products. The disclosure: [0008] The invention relates to the discovery that collagenase injections are effective in lysing the collagen septae network of cellulite in humans to treat cellulite and restore a smooth skin confirming the absence of a hemolytic toxin according to a method described herein”. Herber also teach the usage of zinc in the composition (see paragraph 0029).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because of the teaching of Pinnell in combination with Herber. Pinnell discloses that collagenase is employed individually and free of detectable protease and the fact that the disclosure in the instant specification of the application renders an improvement for collagenase manufacturing based on removal of detectable amounts of protease, informs an ordinary skilled worker that the Pinnell reference accomplishes the same 
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Further, in KSR v Teleflex (500 US 398 2007) (pages 12-13) " ... the Court has held that a "when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Therefore, the claimed invention is obvious and within the skill of the art.




Response to Arguments
9.	Applicant’s comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that new grounds of rejections have been instituted for the reasons set forth above based on amendments made.




Conclusion

10.	Claims 9-10, 75-84 and 88-100 are free of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/           Primary Examiner, Art Unit 1652